IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00410-CV

CAROLINE H. MARTINEZ, INDIVIDUALLY
AND TRUSTEE OF THE CAROLINE H.
MARTINEZ REVOCABLE LIVING TRUST,
                                                           Appellants
v.

ROBERT MARTINEZ,
                                                           Appellee



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1202-4


                                      ORDER

      On March 3, 2016, counsel for Appellee Robert Martinez filed a motion to dismiss

that has been carried with the appeal. The appeal has not yet been decided.

      On February 28, 2017, we received a pro se letter from Robert Martinez requesting

that the motion to dismiss be reviewed and that the case be dismissed “without delay.”

On March 3, 2017, we then received a second pro se letter from Robert Martinez requesting
a “change in venue” in part “due to the excessive time this Court has taken to respond to

the Motion to Dismiss.”

       Only the Texas Supreme Court has the authority to transfer an appeal from one

court of appeals district to another. Miles v. Ford Motor Co., 914 S.W.2d 135, 137 (Tex.

1995) (“Only the Supreme Court is authorized to transfer appellate cases.”); see TEX. GOV’T

CODE ANN. § 73.001 (West 2013). Furthermore, Robert Martinez is represented by

counsel. And a party is entitled to represent himself or to be represented by an attorney,

but he is not entitled to representation partly by counsel and partly pro se. Posner v. Dallas

County Child Welfare Unit of Tex. Dep’t of Human Servs., 784 S.W.2d 585, 588 (Tex. App.—

Eastland 1990, writ denied).

       Accordingly, we dismiss Robert Martinez’s pro se requests.



                                                  PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed March 22, 2017
Do not publish




Martinez v. Martinez                                                                    Page 2